Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-6, 9-10, 15, 18, 21, 23-40, 44-61, 67 and 71-80 have been canceled.  Claims 1-3, 7-8, 11, 14, 16-17 drawn to a method of producing an engineered bacterium having one or more genomic nucleic acids encoding a polypeptide secretion system to express an exogenous nucleic acid encoding a recombinant protein wherein said secretion system comprises a Sec domain and an N22 domain only, are still at issue and are present for examination.
Applicants' arguments filed on 7/27/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claims 12-13, 19-20, 22, 41-43, 62-66, 68-70 remain withdrawn as drawn to non-elected invention.
On 9/13/21, the examiner called up Mr. Rosa (the attorney of applicant) to discuss the remaining issues. However, no reply was received.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Applicant further adds that the bacterial systems for secretion of silk proteins are known in the prior art (see page 24 of the specification) and hence, this rejection should be withdrawn.
These arguments were fully considered but were found unpersuasive.  This is because, firstly, the citations applicant refers to in the specification are either incomplete (i.e. fail to provide any length limitation or specific domain structures) or only provide some embodiments of generic phrases such as “polypeptide secretion system”, and a domain for directing then recombinant protein to the outer membrane” and fail to provide any metes and bounds for said generic phrases.
Secondly, it may be true that the prior art is fully established regarding the secretion systems of silk proteins. However, nowhere in any of instant claims any “silk proteins” are mentioned. Further, the relationship between “one or more silk fibroin domains”, the exogenous nucleic acid encoding a recombinant protein and genomic 
Thirdly, as mentioned previously, the phrase “a genetically modifying a bacterium having one or more genomic DNA encoding a polypeptide secretion system” remains confusing. If by “genetically modifying” applicant is referring to transfecting/transforming the bacterial cell to comprise a secretion system attached to an exogenous DNA encoding a silk protein comprising one or more silk fibroin domains”, he/she is advised to recite said features directly into claim 1 and its dependent claims to avoid confusion.
Fourthly, the phrase “one or more” in lines 3 and 6 of claim 1 is also indefinite and it remains unknown what number constitutes “more”.
Finally, it is totally unclear how genomic DNA encoding a polypeptide secretion system can help secret an exogenous DNA encoding a recombinant protein, wherein said exogenous DNA is placed on a vector.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

genus of engineered bacterial cells from all sources and species wherein said genus is inadequately described in the disclosure.
 	The court of Appeals for the Federal Circuit has recently held that such a general definition does not meet the requirements of 35 U.S.C. 112, first paragraph. “ A written description of an invention involving chemical genus, like a description of a chemical species, requires a precise definition, such as be structure, formula {or} chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). The court held that “in claims involving chemical materials, generic formulae usually indicate with specificity what generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus. In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian insulin cDNA,’ without more, is not an adequate written description of the genus because it does not distinguish it from others. One skilled in the art therefore genus of engineered bacterial cells from all sources and species wherein said genus is merely defined by function. 
 	Regarding the structural information in support of such broad genus (and a method of preparation thereof) comprising the recited domains, applicant merely provides one or two species for each genus, see for example, claim 14, which recites E.coli (a single species) to represent the genus of bacterial host cells. Similarly, see claim 11, which recites merely two species for a genus of “domains for recombinant protein secretion to the outer membrane”. Likewise, the genus of “silk fibroin domain” is represented and described by a single species recited in claims 16-17, wherein said all said species are totally inadequate to fully describe the respective genus of host cells or the genera of respective domains therein as recited in base claim 1.
 	Therefore, given the breadth of the preparation method as claimed, one of skill in the art cannot reasonably conclude that applicant had full possession of the invention before the effective filing of this application.
 	No claim is allowed.
Note:
The following art may be of relevance to this invention:
US patent No. 10,906,947, 2/2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656